 In the Matter of MONTAG BROS., INC.,andUNITED WHOLESALE, RETAILAND WAREHOUSE EMPLOYEES OF AMERICA, C. I. O.Case No. C-2630.-'Decided July 16, 1943DECISIONANDORDEROn June 1, 1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceedings, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound and take certain affirmative action as set out in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled; exceptions to the Intermediate ^ Report and a supporting brief.No request for oral argument before the Board was made by anyof the parties.The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Board has con-sidered the Intermediate Report, the respondent's brief and exceptions,and the entire record in the case and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby ordersthat the=respondent; Montag,,Bros., Inc., Atlanta,Georgia, its officers, agents, successors, 'and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Wholesale, Retail andWarehouse Employees of America, C. I. 0., or any other labor organi-zation of its employees, by discharging or refusing to reinstate any ofits employees, or by discriminating in any other manner in regard toI In the section entitled"Conclusion"the Intermediate Report(page 7, line 5) errone-ously refers to the discharge of McCain and Kuykendall as of November 11, 1943.Thecorrect date of discharges is November 11, 1942, as stated elsewhere in the IntermediateReport.51 N. L.R. B., No. 75.366 MONTAG BROS., INC.367their hire and tenure of employment, or any term or conditions ofemployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Make whole Lorene McCain and Ella Kuykendall for any lossof pay they may have suffered by reason of the respondent's dis-crimination against them, by payment to each of them of a sum ofmoney equal to the amount which each normally would have earnedas wages during the period from November 11, 1942, the date of therespondent's refusal to rehire them and their reinstatement on Janu-ary 4, 1943, less their net earnings during said period;(b) Immediately post in conspicuous places throughout its plantat Atlanta, Georgia, and maintain for a period of at least sixty (60)consecutive days from the date of the posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order; and (3) that the respond-ent's employees are free to become and remain members of UnitedWholesale, Retail and Warehouse Employees of America, C. I. 0.,and that the respondent will not discriminate against any employeebecause of membership in or activity on behalf of that organization;(c)Notify the Regional Director for the Tenth Region, within ten(10) days from the date of the receipt of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. Dan M. Byrd, Jr.,andMr. James T. Termini,for the Board.Mr. Barry Wright,of Rome, Ga.Mr. Madison Richardson,andMr. Philip E. Shulhafer,of Atlanta, Ga., for therespondent.Mr. C. H. Gillman,of Atlanta, Ga., for the United.STATEMENT OF THE CASEUpon an amended charge duly filed on May 1,1943,, by the United Wholesale,Retail and Warehouse Employees of America,C. I. 0., herein called the United,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Tenth Region(Atlanta, Georgia),issued its complaint datedMay 4,1943, against Montag Bros., Inc., herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor practices 368DECISIONS OF NATIONALLABOR RELATIONS BOARDaffecting commerce within the meaning of Section 8 (1) and" (3) and"Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notices of the hearing thereon were dulyserved upon the respondent and the United._Withrespect to the unfairlabor practices,the complaint alleges, in substance :(1) that from November 11, until December 31, 1942, the respondent refused toreinstate Lorene McCain and Ella Kuykendall,herein referred to as the com-plainants,employees who had remained away from work on November 9 and 10,1942,"in sympathy for or because of, the strike"called by the Atlanta PrintingPressmen&AssistantsUnion No. 8,subordinate to International Printing Press-men & AssistantsUnion of North America,herein called the Pressmen,for thereason"that theyhad assisted or had become members ofthe [United] or hadparticipated in or refused to work because of the strike"of the Pressmen ; and(2) by such refusal the respondent interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act.On or about May 12, 1943,the respondent filed its answer admitting certainfacts as to its organization and the character of its business and conceding thatitwas engaged in interstate commerce within the meaning of the Act.Therespondent further admits in its answer that the complainants did not workat its plant on November 9 and 10, 1942, andthatit refused to reinstate themto their former or a substantially equivalent position on November11, 1942.The respondent,however, denied that it had engaged in any unfair laborpractices.Pursuant to notice a hearing was heldin Atlanta,Georgia, onMay 17, 1943,before Charles E. Persons,the undersignedTrialExaminer,duly designated bythe Chief Trial Examiner.The Boardand the respondent were represented bycounsel andthe United 'was represented by a union official.All parties par-ticipated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.The respondent rested at the close of the Board's presentation anddid not 'call witnesses to the stand.Its participation in the hearing was limitedto cooperation in the formulation of stipulations and assent thereto, and tocross-examinationof theBoard's witnesses.At the opening of the hearing theBoard moved to require the respondent to make its answer "more definite andcertain"with respect to its reasons for failing to reinstate the complaintsNovember 11, 1942, on their request.This motion was denied with the provisothat if in the progress of the hearing the Board found itself surprised by therespondent's presentation,itmight expect,on timely motion, to secure a reason-able amount of time to prepare its rebuttal.The respondent requested that"the'rule" be enforced providing that witnesses be excluded from the hearingroom until called to testify.This request was granted except that the com-plainants as parties to the proceeding were not excluded.'At the conclusion of the hearing,counsel for the Board moved "to amend thepleadings to conformwiththe proof in minor matters, such as the spelling ofnames, dates, and the like."This motion was graritecl without objection.TheBoard presented oral argument before the Trial Examiner.This privilege waswaived by the respondent and United.The parties were duly informed thatbriefs presented by them on or before May 27,1943,wouldbe considered bythe Trial Examiner.A brief presented by the respondent has been duly con-sidered by the undersigned.11,Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :11.3 A third Board witness was excluded but was not thereafter called tothe stand. MONTAGBROS., INC.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT369The respondent, Montag Bros., Inc., is a Delaware corporation, licensed to dobusiness in the State of Georgia. Its principal office and plant is located at182 Marietta St., in the city of Atlanta, Georgia, where it engages in the manu-facture, sale, and distribution of social stationery, school tablets, and allied items.During the company's fiscal year ending March 31, 1942, the respondent pur-chased a substantial amount of raw materials consisting of paper, cardboard,ink, and other miscellaneous supplies.Over 80 percent of the total raw materialswas purchased outside the State of Georgia.During this fiscal year the respond-ent's gross volume of business amounted to over $1,500,000, of which in excessof 80 percent was shipped outside the State of Georgia.The respondent admitsthat its operations affect commerce within the meaning of the Act. It furtherappears in evidence that the respondent's business has not changed substantiallysinceMarch 31, 1942.At its principal office and plant at Atlanta, Georgia,, thecompany employs a total of about 350 workers.',H. THE ORGANIZATIONSINVOLVEDUnitedWholesale,Retail and Warehouse Employees of America, C. I. 0.,and Atlanta Printing Pressmen and Assistants, Union No. 8, subordinate toInternational Printing Pressmen and Assistants Union of North America, arelabor organizations admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe United was first organized in the plant of the respondent in April 1941.Shortly thereafter temporary officers were elected.On November 7, 1941, aconsent election covering the entire plant, was held under the Board's auspicesfor the purpose of determining whether or not the employees desired to be rep-resented by the United. The United lost the election and thereafter its memberswere less active in their advocacy of this union.Kuykendall testified, "We feltlike after we lost the election it was to- we didn't work as hard on it as wedid,we were just going to let it rock along a little while."Very shortly afterlosing the election the employees of the papeterie department as a group con-ferred with the management and secured an increase in wages. This was donewithout reference to the United.The Pressmen began an attempt to organize the employees of the printingdepartment of the respondent early in November 1942On November 4, 1942,this union filed a petition with the Board for investigation and certification ofrepresentatives.The appropriate unit desired covered only the employees inthe printing department of whom there were about 22.Notice of hearing wasissued an November 5, providing for a hearing duly held on November 10, 1942.8A controversy developed between the respondent and the Pressmen over the ex-tent of the appropriate unit.On November 9 the Pressmen struck without pre-vious warning and picketed the plant. The parties agree that this strike was notauthorized by appropriate union authority and did not result from any unfairlabor practices on the part of the respondent. It directly involved 22 out of the350 employees in the plant. Picketing continued at least until December 23, 1942.2 These findings are based on a stipulation of the parties which was incorporated in the-record and on allegatioh1s In the complaint admitted by the respondent in its answer.3The United,through a C. I. 0. official,disclaimed any interest in this proceeding. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The refusal to reinstate Lorene McCain and Ella KuykendallThe findings in this Section are based on the testimony of McCain and Kuy-kendall which was not refuted since the respondent placed no witnesses on thestand.Their testimony was mutually corroborative, was not shaken on cross-examination and is credited by the undersigned.McCain_ and Kuykendall were of long service in the papeterie department.McCain was first hired in 1924. After approximately 4 years of employment shewas,out of the plant'5 years.On returning some time'in 1933 she was employed"fairly steadily" for approximately 9 years until November 9, 1942.Kuykendallwas first hired in 1924 and was thereafter employed until some time in 1929. Shereturned about July 30, 1937, and was continuously employed until November 9,1943, that is, for over 6 years.Nothing in the record suggests that the serviceof either McCain or Kuykendall was not entirely satisfactory.On November12, 1942, after their employment had been definitely terminated they were toldby Harold Montag, president of the firm, as stated in her testimony by Kuy-kendall: "Ella, ... I want you and Lorene both to know I am sorry this hashappened, and that you know and I know you are the best two girls I have everhad in this plant.... I'll have to 'put two,-I mean three or four girls to fillyour places."On this occasion Montag further said, "that the majority of hisemployees showed him the year before that they didn't want a union, and thatif it kept flaring up he was going to have to close,his doors."'Both McCain and Kuykendall were recognized leaders in the activity relatingto the organization of the United.McCain was elected vice president shortlyafter organizational efforts began.About a week before the election she, togetherwith another employee,5 was directed by Superintendent Joseph A. Smollin tocease visiting other floors than that on which she worked.McCain testified thatshe had no duties on these floors, "but was trying to organize the CIO."Kuykendall was selected by the United to check the respondent's pay roll atthe Board office before the election of November 7, 1941. Smollin directed herto leave her work for this duty.At the Board office she met Personnel DirectorPhilip Shulhafer.Kuykendall described this "as a very unpleasant meeting."However, she served as the United observer at the election and maintainedfriendly relations with Shulhafer there and later.On November 9, 1942, when McCain and Kuykendall came to work in the morn-ing they found the printing department on strike and pickets on duty before theplant.They did not cross the picket line but remained in the vicinity of theplant during the working hours of the forenoon and the closing hour of theafternoon.Both were approached by Smollin during the morning and questionedabout their failure to report.They attended a Pressmen meeting at the PiedmontHotel that noon where the causes of the strike were explained.Kuykendallsigned Pressman application card which she withdrew next day.McCain didnot apply for membership. She had been approached about a week earlier andMcCain's testimony was to substantially the same effect :"Ella, Lorene, I want you to know I am sorry this has all happened, for you knowthat you are two of the best workers I have in the entire plant."He said he couldn't understand why we came out on strike since we were making asmuch money as the majority of his men in the plant, he said, since it was only theprinters trying to organize.He said "Last year, my employees, a majority of them,didn't want a union" and he said he couldn't understand us.McCain further testified that Montag said he was not opposed to a union and "ifthese things kept flaring up that he was going to close the front door."Rheba Butler Almond.5 MONTAG BROS., INC.371asked to take part in the Pressmen campaign. She refused because "I had workedso hard in the C. I. O. and I really didn't want to work with them."On November 10, also, McCain and Kuykendall did not enter the plant butremainedin its vicinity.McCain stated her reason for remaining out of theplant as follows : "Well, when I saw the picket line I didn't know what it was allabout.I didn't go in."Under cross-examination she testified : "I couldn't crossthe picket line because my father-in-law was AF of L and then I was afraidalso to crossit."Kuykendall,in responseto a similar question, testified "Well,my husband is affiliated with the AF of L in the Electric Workers, and I havealways known not to cross the picket line, because I didn't know whether I wouldaffect his job, I didn't go in."On the morning of the second day of the strikeSmollin came to the car in which Kuykendall was sitting with another employeeand said "I don't understand what thisis allabout.You all didn't act this waylast year ... But whenever you get ready to come in, your job is waiting for you.I told you you had a job as long as I had one." At about the same timeSmollin made a similar statement to McCain.On the evening of the second day of the strike McCain and Kuykendall con-sultedwith McCain's father-in-law, who was a member of an A. F. of L. railroadunion.Kuykendall also discussed her position in the strike with her husband'sbusinessagent in the "Electric Workers."Each of these persons advised thecomplainants that since they would not take the job of anyone else if theyreturned to their employment, they should go backAccordingly each of thecomplainants called Smollin that evening, stating they were ready to return towork and asking if their jobs were still open. Smollin told them that severalof the employees who had remained away from work had made similar inquiryof him and that they should call at the office in the morning, that is, November11, 1942.About a dozen of the employees who had refrained from work althoughnot in the press department were at the office next morning. They were inter-viewed by Shulhafer in the presence of Smollin and one, Guthman, whose exactfunction in the plant is not defined by the recordA stenographer was presentalso and took notes.Twos of the women employees present were told theirjobs had been filled and that they were dismissed.All of the others interviewed,except McCain and. Kuykendall, were offered reemployment. Shulhafer askedeach of the complainants why she had remained away from work on November9 and 10. Their answers were in accord with the reasons stated above Shul-hafer asked McCain why she was afraid to cross the picket line since policeprotection had been provided.McCain explained that she "understood thatMrs.White got a whipping down there the day before." To Shulhafer's furtherinquiry who she decided to come in today, McCain quoted her father-in-law'sadvice.After his preliminary question of Kuykendall: "Why didn't you cometowork?" and her answer, Shulhafer said : "Well, you believein unions, don'tyou?" Kuykendall's testimony at this pointreads asfollows :I told him yes, that I believe in organized labor, but I said I didn't knowanything about this strike until this morning when I come across the bridgeand seenthose banners wave.He said "We are not here to judge yourinnocence."I told him I knew he was not, but I was telling him.McCain testified that Shulhafer told her "It's like this, some of the girl,s said,Mrs. McCain,they refused to work with you, and if I let you go upstairs to go towork,therewill be several of them come down." Kuykendall testified thatShulhafer's statementto her was "Well, it's like this, if we let yougo upstairsthere is going to be severalof the girlscomedown, they have refused to work°Doris Patillo and Bootsey Lisle.540612-44-vol. 51-25 372DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith you."McCain and Kuykendall inquired of both Shulhafer and Smollinwho had refused to work with them and for what reason.Neither gave themany information.Each of the complainants positively denied having given theirassociates any reason for refusing to work with them.During her interview McCain asked Shulhafer:"I am fired,am I not?" Hereplied"Not exactly that."Kuykendall asked "Well,do you want to give memy time or what?" Since at the close of these interviews the complainants werepaid in full,removed all their belonging from their work places; and their placeswere filled,their dismissal constituted a discharge and the undersigned sofinds.They were escorted to their work places by Guthman to make an accountingof piece work accomplished and to gather up their personal belongings.Nextday they returned for some forgotten articles and were met by President Montagwho made the statements to them quoted above.7 The respondent admitted onthe record that at the time the employment of the complainants was terminatedneither of their positions had been filled.Later their work was taken over byemployees transferred from other duties in the papeterie department.On December 31, 1942, Shulhafer telephoned to each of the complainantsasking them to come down and talk with him about returning to their jobs.Theywent to the plant together next morning,January 1, 1943.Shulhafer told them,"We was told to put you two ladies back to work on your same table,same jobs,at the same pay."McCain and Kuykendall accepted this offer and returned towork the following Monday morning January 4,1943.At the time of the hearingthey had been continuously employed since that date.CONCLUSIONIt thus appears in the record that McCain and Kuykendall were competentand acceptable employees for periods of 9 and 6 years respectively immediatelybefore their discharge on November 11, 1943.Their services were highly praisedby President Montag on the following day. The respondent gives as a reasonfor their discharge that other employees,not named,had refused to work withthem. In its brief respondent suggests that such refusal arose from"whollypersonal reasons."No affirmative proof supports this suggestion.Both com-plainants when interviewed on November 11, 1942, positively denied that anybasis existed for such an attitude on the part of their fellow employees.Re-spondent's brief correctly states that during the period when McCain and Kuy-kendall were active in United "there was not any discord whatever"betweenthem and their fellow employees.Nor does the record include any suggestionthat such discord developed during the strike.Respondent had full knowledge of the participation of McCain and Kuykendallin the concerted activities on November 9 and 10.Each complainant based herparticipation therein primarily on her disinclination to cross a picket line andon sympathy for the A. F.of L.8 adherence of a near relative.Such concerted -action is lawful and is accorded full protection by the Act.When on the evening of November 10 the complainants made an unconditionalrequest for reinstatement,coupled with reference to their concerted activities,Superintendent Smollin stated that several other employees similarly circum-stanced had made like requests.He directed them to report for an interviewnext morning.Personnel Director Shulhafer first questioned each of them about7See p. 4, and footnote 4.6 Throughout the hearing both complainants habitually referred to the Pressmen asA F. of L. MONTAG BROS., INC.373her reason for failing to report and elicited the information that they weredisinclined to cross a picket line and feared doing so might prejudice the standingof near relatives in the A. F. of L.Their strike activities were the only subjectdiscussed in their"exit" interview.It is a necessary conclusion that this wasthe consideration which influenced Shulhafer in refusing to reinstate them. Itwill not be forgotten in this connection that Shulhafer,a year previous, had ameeting with Kuykendall,described by her as "very unpleasant," when they jointlychecked the pay roll before the consent election.Further clear indication of the underlying cause for discharging and refusingto rehire the complainants is contained in the interview which they had withPresidentMontag on the day following their discharge.Montag clearly inti-mated that these valuable and highly paid employees would not have been dis-missed were it not for their share in union and strike activities,the continuationof which might cause him "to close the front door" of his plant.Ten or a dozen other employees who had shared in the concerted activities ofNovember 9 and 10, and whose places had not been filled, were reinstated onNovember 11.McCain and Kuykendall were the only employees so circumstancedwho were refused reinstatement.This discrimination in the terms and condi-tions of their employment plainly resulted from the respondent's recognition oftheir position of leadership among the employees of the papeterie department.About 24 of the 32 working in that department did not report on November 9and 10.Under the- circumstances established by the record the undersignedis convinced and finds that both the discharge of the complainants and the re-spondent's refusal to rehire them until January 4,1943,were based on theiractivities in the United and on their participation in the Pressmen's strike.The undersigned finds that the discharge of Lorene McCain and of Ella guyken-dall by the respondent on November 11, 1942, and its refusal to rehire them untilJanuary 4,1943,were discriminatory,based on their union and concerted activi-ties, having the effect of discouraging membership in the United.By thus dis-charging and refusing to rehire McCain and Kuykendall until January 4, 1943,the respondent discriminated in regard to their hire and tenure of employmentand interfered with,restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate,and substantial relation to trade, traffic,,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom,and takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent refused to reinstate LoreneMcCain and EllaKuykendall on November 11, 1942, on their application, anddischarged them because of their union and concerted activities,thereby dis-criminating in regard to their hire and tenure of employment.To effectuate thepolicies of the Act it will be recommended that the respondent make them wholefor any loss of pay they may have suffered by reason of the respondent's dis-crimination against them by payment to each of them of a sum of money equal to 374DECISIONSOF NATIONALLABOR RELATIONS BOARDthe amount which she would normally have earned as wages from Novem-ber 11, 1942, the date of their discharge and of respondent's refusal to reinstatethem, to the date of their reinstatement by the respondent on January 4, 1943,less their net earnings9 during said period.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.United Wholesale, Retail and Warehouse Employees of America, C. I. 0.,is a labor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LoreneMcCain and Ella Kuykendall, and thereby discouraging membership in UnitedWholesale, Retail and Warehouse Employees of America, C. I. 0., the respondenthas engaged in and is engaging in unfair labor practices, within the meaningof section 8 (3) of the Act.3.By interfering with, -restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Montag Bros., Inc., its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Wholesale, Retail and WarehouseEmployees of America, C. I. 0., or any other labor organization of its employees,by discharging any of its employees or refusing to reemploy them, or in any othermanner discriminating in regard to their hire and tenure of employment, or anyterm or condition of employment.(b) In any other manner interfering with, restraining, or, coercing its employ-ees, in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole Lorene McCain-and Ella Kuykendall for any loss of pay theymay have suffered by reason of the respondent's discrimination against them, bythe payment to each of them of a sum of money equal to that which she wouldnormally have earned as wages during the period from November 11, 1942, the9 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by these employees in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for theemployment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters and Joiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. It. B. 440. Monies received for work performed upon Federal, State, county,municipal or other work-relief projects shall be considered as earnings.SeeRepublicSteelCorporation v. N. L. R. B.,311 U. S. 7. MONTAG BROS., INC.375date of the respondent's refusal to rehire them and their reinstatement on Janu-ary 4, 1943, less their net earnings 10 during said period ;(b) Immediately post in conspicuous places throughout its plant at Atlanta,Georgia, and maintain for a period of at least sixty (60) consecutive days fromthe date of the posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist -in paragraph 1 (a) and (b) of these recommendations; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a) of theserecommendations; and (3) that the respondent's employees are free to becomeand remain members of United Wholesale, Retail and Warehouse Employees ofAmerica, C. I. O. and that the respondent will not discriminate against anyemployee because of membership in or activity on behalf of that organization;(c)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof. yA.sfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.CaARI.ES E. PERSONS,Trial Examiner.Dated June 1, 1943.10 See footnote 9,supra.